Citation Nr: 1213591	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-34 465	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a left heel disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision, by the St. Paul, Minnesota RO, which denied the Veteran's claim of entitlement to service connection for a left heel disability.  


FINDING OF FACT

The Veteran does not have a left heel disability that is attributable to his military service.  


CONCLUSION OF LAW

The Veteran does not have a left heel disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2008 from the RO to the Veteran, which was issued prior to the RO decision in March 2008.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  The examination was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The service treatment records (STRs) show that a radiographic report, dated in "August 1970" indicates that the Veteran suffered trauma to both heels one month earlier, and had complained of foot pain since that time.  The STRs also show that the Veteran sustained multiple lacerations to the left leg, without nerve or artery involvement, as a result of an automobile accident on August 1, 1971.  On the occasion of his separation examination in March 1972, clinical evaluation of the feet was normal.  

Post-service treatment records, including VA as well as private treatment reports, dated from April 2002 through September 2007, are completely negative for any complaints of or treatment for a left heel problem.  

The Veteran's claim for service connection for a left heel disability (VA Form 21-526) was received in January 2008.  In conjunction with his claim, the Veteran was afforded a VA examination in February 2008.  The Veteran indicated that he sustained an injury to his left heel during an automobile accident in service in 1971; he stated that his heel was caught under the seat of the car and was torn off when he was pulled out of the car.  The Veteran stated that the left heel has become more bothersome over the past couple of years.  The Veteran indicated that the pain is located in the posterior calcaneal and Achilles tendon area.  He also reported occasional pain on the dorsal aspect of his left foot at the fourth and fifth metatarsal region.  Following an examination of the left foot, including x-ray study of the foot, the examiner reported a diagnosis of calcaneal bone spur.  The examiner explained that the Veteran's reported pain located around the calcaneus tendon attachment is likely due to the bone spur found on the examination.  The examiner also explained that bone spurs are not caused by trauma; therefore, it was the examiner's opinion that the Veteran's current condition was not related to a trauma that occurred in service.  

Subsequently received were additional VA progress notes dated from December 2004 to October 2008.  An x-ray report dated in June 2008 indicates that the Veteran was referred for a study of the left foot due to a clinical history of chronic left ankle and left heel pain; the impression was that the left foot was unremarkable with two small ossifications in the Achilles tendon area and tendinosis was suspected.  A July 2008 VA progress note reflects an assessment of left foot pain.  During a follow-up evaluation for an unrelated disability, in October 2008, it was noted that the Veteran also saw the podiatrist for his ankle pain; he had an MRI of the ankle and foot and was told that he would need surgery for his ankle problems.  The pertinent diagnoses included left ankle and left foot pain.  

III.  Analysis

Service connection is awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Board notes that a lay person is competent to describe what comes to the senses.  See Layno v. Brown, 6 Vet. App. 465(1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335(Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377(Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

After review of the evidentiary record, the Board finds that service connection is not warranted for a left heel disability.  Significantly, while the service treatment records reflect complaints of trauma to both heels in "August 1970," and lacerations to the left leg in August 1971, the remainder of the service treatment records is completely silent with respect to any complaints or diagnosis of a left heel condition.  In fact, at the time of his separation examination in March 1972, clinical evaluation of the feet was normal and the Veteran denied having any foot problems at that time.  The first post-service clinical documentation of the onset of left heel symptoms was in February 2008, more than 30 years after service separation.  See generally Maxson v. Gober, 230 F.3d 1330(Fed. Cir. 2000).  

The Veteran here has contended continuity of left heel problems ever since a car accident in service.  However, upon separation examination in March 1972, the Veteran denied having any foot problems and clinical evaluation of the feet was normal.  Because of this, and because the Veteran filed an original claim for service connection in July 2004 and did not mention a left heel condition in his reference to the motor vehicle accident, the Board finds that his statements of continuity since service, now made in the context of a claim for monetary benefits, are not credible.  Therefore, continuity of symptomatology has not been demonstrated.  

The Board also finds that there is no competent evidence demonstrating a relationship between any currently diagnosed left heel disability and service.  To the contrary, following a review of the claims folder in February 2008, the VA examiner explained that while the service treatment reports noted a complaint of trauma to the heels, bone spurs are not caused by trauma; therefore, it was the examiner's opinion that the Veteran's current condition was not related to a trauma that occurred in service.  

While the Veteran is competent to describe his symptomatology, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to the causation of his left heel pain.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Routen v. Brown, 10 Vet. App. 183, 186(1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95(1992).  

Given the absence of diagnosed chronic disability until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current left heel disability is not the result of disease or injury incurred in or aggravated by service--there is no evidence of a nexus between the post-service diagnosis and active service.  As such, the Veteran's claim for service connection for a left heel disability must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365(Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  


ORDER

Service connection for a left heel disability is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


